Citation Nr: 0119844	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  97-17 195A	)	DATE
	)
	)         

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for weakness in the arms 
and legs, spot on the lungs, benign prostatic hypertrophy, 
vision problems, and hematuria, as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr. Esq.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel 


INTRODUCTION

The veteran had active duty from July 1968 to April 1970.  

This appeal arises from an October 1996 rating decision of 
the St. Petersburg, Regional Office (RO), in which the RO 
denied entitlement to service connection for weakness in the 
arms and legs, spot on the lungs, benign prostatic 
hypertrophy, vision problems, and hematuria, as a result of 
exposure to herbicides.

On October 6, 2000, the United States Court of Appeals for 
Veterans Claims (Court), issued a memorandum decision in 
which the Court affirmed an October 29, 1998 Board of 
Veterans' Appeals (Board) decision that denied, as not well 
grounded, the veteran's claims for service connection for 
weakness in the arms and legs, spot on the lungs, benign 
prostatic hypertrophy, vision problems, and hematuria, as a 
result of exposure to herbicides.  On October 30, 2000, the 
Court entered judgment.  

Subsequent to the Court's October 30, 2000, entry of 
judgement, the Veterans Claims Assistance Act of 2000 (or 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) was 
enacted.  The VCAA, inter alia, amended 38 U.S.C. § 5107 to 
eliminate the well-grounded-claim requirement.  Since the 
Board had denied the veteran's claims as not well grounded, 
the Court determined that a remand was now required in order 
for the Board to readjudicate the veteran's claims.  See 
Luyster v. Gober, 14 Vet. App. 186 (2000) (per curiam order).  
In accordance with In Re: Veterans Claims Assistance Act of 
2000, U.S. Vet. App. Misc. Order No. 4-00 (November 13, 2000) 
(en banc), the October 30, 2000 judgment in this case was 
recalled by a Court Order of November 15, 2000.  

On January 30, 2001, for the reasons set forth above, the 
Court withdrew its October 6, 2000, memorandum decision.  In 
its stead, the Court  issued the January 30, 2001 Order, 
wherein it remanded the matter for readjudication, and 
ordered the October 29, 1998 Board decision vacated. 



REMAND

At this juncture, the Board determines that the matter should 
be remanded to the RO for further development in compliance 
with VCAA.  As indicated in the introduction, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114  
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38  
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2000) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2000).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2000) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2000) are also satisfied:  Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2000).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).  The Secretary has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 59 
Fed. Reg. 341-46 (1994); see also 64 Fed. Reg. 59232-59243 
(1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, 
including squamous cell carcinoma.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records show no 
treatment or diagnoses relating to the disabilities and 
conditions at issue; except for an April 1970 separation 
examination report, wherein the examiner noted complaints of 
cramps in the legs.  Currently, the record shows that the 
veteran has been diagnosed with pleuritis, possible 
hematuria, and a recent onset of what was diagnosed as 
Guillain Barre syndrome (polyradiculoneuropathy). 

In a letter submitted on April 28, 2001, the veteran's 
attorney pointed out the change in law with respect to the 
VCAA, and requested that, if the Board could not make a 
favorable decision in the veteran's case, that the case be 
remanded for compliance with the VCAA.  

Indeed, in an effort to ensure due process in this case and 
to comply with the change in the law, this case is REMANDED 
for the following actions:

1.  First, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA neurology, 
genitourinary, visual, and any other 
indicated examinations to obtain medical 
opinions as to the relationship between 
any current symptoms and the veteran's 
military service, including exposure to 
Agent Orange when he was in Vietnam.  The 
entire claims file should be made 
available to each examiner for their 
review during the course of the 
evaluations.  All indicated studies and 
tests should be completed, and all 
clinical findings should be reported in 
detail.  Each examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that diagnosed 
conditions, for example Guillain-Barre 
syndrome (polyradiculoneuropathy), were 
incurred in or aggravated during the 
veteran's active military service.

3.  The RO should ensure that all 
requested development has been completed 
to the extent possible in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v.  
West, 11 Vet. App. 268 (1998).

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


